Anderson, J.,
after stating the facts as above, delivered the opinion of the court.
The court below committed no error in charging the jury peremptorily to find a verdict for the appellee, Pease. In view of the recital in the forthcoming bond executed by Furst, ad-, mitting possession of the property sued for, he will not be heard to deny that he had possession of it at the time of the institution of the replevin suit and the service of the writ. The recital in the forthcoming bond operates as an estoppel upon him to deny the possession of the property. It is an admission, in most solemn form, of the possession of the property by him. It was held in Healy v. Newton et al., 96 Mich. 228, 55 N. W. 666, that “a recital in a supersedeas bond given by a log owner on the rendition of judgment against the principal debtor, which is made a lien on the logs, that a personal judgment has been rendered against the log owner, concludes him and his sureties in a suit on the bond as an admission of that fact.” The general rule is: A recital in a bond concludes the parties as an admission of the facts recited.

Affirmed.